Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Per Applicant’s Request for Continued Examination filed 7/12/22
Claims 1-43 and 54 have been canceled.
Claims 44, 52, 57, 61 and 63 have been amended.
Claims 44-53 and 55-65 are pending examination.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 44-46, 48-53, 56-59 and 61-63 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Kaufman et al (US 2016/0094386).
	
	a.	Per claim 44, Kaufman et al teach a first device for establishing a communication hierarchy among a plurality of devices in an Internet of Things environment, the communication hierarchy including one or more parent-child relationships among the plurality of devices defining communication paths to be used for communication between devices on different levels of the communication hierarchy, the first device comprising: 
at least one processor [Figures 1-4, paras 0014-15]; and 

at least one memory, the at least one memory containing instructions executable by the at least one processor [Figures 1-4, para 0014] such that the first device is configured to: 

receive, from a configurator component, a configuration request to establish a parent-child relationship with a second device of the plurality of devices [paras 0016, 0018, 0025-26, 0046, 0048-53—configurator source for managing enrollment and establishment of a parent-child with a computing device and child device resource of the plurality resources apart of the computing device]; and 

send, to the second device, an establishment request to establish the parent-child relationship with the second device, wherein establishing the parent-child relationship includes establishing a connection between the first device and the second device usable for communication along a communication path in the communication hierarchy [paras 0046, 0048, 0075—request for hierarchical enrollment includes communication configured to transmit information to initiate connection with computing device and child device, ie. camera of the computing device], wherein
 
the first device is configured to communicate with at least one of the second device or the configurator component using low energy radio technology [para 0086—communication via radio technology],

the first device is not the configurator component and does not comprise the configurator component [Figures 1-4, paras 0016, 0037, 0053, 0058—external configuration sources separate from computing device], and 

the second device is not the configurator component and does not comprise the configurator component [Figures 1-4, paras 0016, 0037, 0053, 0058—external configuration sources separate from computing device and child device].

Claims 52, 57 and 63 contain subject matter substantially equivalent to the limitations of claim 44 and are therefore rejected under the same basis.
b.	Per claim 45, Kaufman et al teach the first device of claim 44, wherein the first device corresponds to a parent device and the second device corresponds to a child device of the parent-child relationship [paras 0048, 0053, 0075—parent-child communication relationship].
c.	Per claim 46, Kaufman et al teach the first device of claim 44, wherein the configuration request includes configuration information required by the first device to establish the parent-child relationship with the second device, and the configuration information includes at least one of identification information of the second device and security information required for establishing the connection with the second 3371 of PCT/EP2018/053011Preliminary Amendment Attorney Docket: 3602-2035US1device [paras 0027, 0068—configuration data includes security and encryption information required for connection enrollment).
Claims 53 and 58-59 contain subject matter substantially equivalent to the limitations of claims 45-46 and are therefore rejected under the same basis.
d.	Per claim 48, Kaufman et al teach the first device of claim 44, wherein the first device is in a parent-child relationship with a third device of the plurality of devices, and the first device is further configured to: receive a message from the second device via the connection established between the first device and the second device; and forward the message to the third device via a connection established between the first device and the third device [Figures 1-4, paras 0016, 0037, 0053-54, 0058—device parent-child relationship establishment and enrollment and transmitting enrollment information to server or other configuration source].
Claim 56 contains subject matter substantially equivalent to the limitations of claim 48 and are therefore rejected under the same basis.
e.	Per claim 49, Kaufman et al teach the first device of claim 44, wherein the first device has an Internet connection, and wherein the first device is further configured to: receive a message from the second device via the connection established between the first device and the second device; forward the message to a remote entity via the Internet connection; and receive, from the configurator component, connectivity information for accessing the remote entity via the Internet connection [Figure 4, paras 0015, 0020, 0026—Internet connection communication between IoT device and remote URI resources].
f.	Per claim 50, Kaufman et al teach the first device of claim 44, wherein, when the first device corresponds to a parent device and the second device corresponds to a child device of the parent-child relationship, the first device is further configured to: 4371 of PCT/EP2018/053011Preliminary Amendment Attorney Docket: 3602-2035US1monitor a status of the second device; and report the status of the second device [paras 0021-23, 0041-43, 0046, 0053, 0077—detection and identification of child device state/setting].
g.	Per claim 51, Kaufman et al teach the first device of claim 50, wherein the status of the second device is determined to be offline when it is detected that the parent-child relationship between the first device and the second device is broken [paras 0052-53—detection of no network connection and disabled state of child device].
h.	Per claim 61, Kaufman et al teach the configurator device of claim 57, wherein the configurator device is further configured to: send to the second device an instruction for configuring the second device to accept from the first device an establishment for establishing a parent-child relationship [paras 0051-52—discovery of network connection of device and agreement of override of a setting prior to configuration request to override].
i.	Per claim 62, Kaufman et al teach the configurator device of claim 57, wherein the configurator device is further configured to: receive, from at least one of the first device and the second device, a notification on 7371 of PCT/EP2018/053011 Preliminary Amendment Attorney Docket: 3602-2035US1completion of establishment of the parent-child relationship between the first device and the second device; and obtain, from a device management component, parenting information defining the one or more parent-child relationships of the communication hierarchy, wherein the configuration request is generated based on the parenting information [paras 0048, 0051-52, 0075—notification of network connection of device and agreement of override of a setting prior to configuration request to override, parent-child link enrollment and hierarchy].


Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 47, 55, 60 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable Kaufman et al [US 2016/0094386] in view of Britt et al [US 2018/0116004].

a.	Per claim 47, Kaufman et al teach the first device of claim 44, as applied above, yet fail to explicitly teach wherein the configuration request includes configuration information required by the first device to establish the parent-child relationship with the second device, and the first device is further configured to: detect a broadcast announcing presence of the second device; and match the configuration information with information included in the broadcast to verify an identity of the second device. However, Britt et al teaches configuration of connected IoT devices, broadcast and advertisement discovery [paras 0049, 0227-230]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Kaufman et al and Britt et al for the purpose of broadcasting the advertisement announcement of the child device and associating the configuration information with the identified device which enables establishment of parent-child relationship based on detection of the broadcasted presence of the child device, which is obvious in the networking art.
Claims 55, 60 and 65 contain subject matter substantially equivalent to the limitations of claim 47 and are therefore rejected under the same basis.
b.	Per claim 64, Kaufman et al and Britt et al teach the first device of claim 47, Kaufman et al further teach the device wherein the first device is configured to send the establishment request to the second device upon verifying the identity of the second device [paras 002526, 0048, 0050—transmit enrollment request information, auditing and validation/authorization, and preference of child device setting; Britt et al: paras 0062, 0065, 0068, 0106—verification process of device].


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2018/0332537 – Intelligent monitoring in discovery periods
US 2018/0139275 – Discovery window to advertise existence of devices
 
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448